Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 18-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzelmann et al (US 20120258306 A1).
Kinzelmann discloses a two-component polyurethane adhesive composition containing a prepolymer having at least two NCO groups and at least one polymeric crosslinker having at least two groups that react with NCO groups [abstract]. The prepolymer component is a reaction product of polymer diol and stoichiometric excess of diisocyanates [0015, 0017-0018], the diisocyanate includes many asymmetric embodiments like IPDI [0019], the diol may be a polyether or polyester [0016], and an isocyanurate of various common isocyanates such as IPDI may be added to the isocyanate prepolymer [0024].  The polymeric crosslinker preferably includes polyols [0026] including polyester polyols [0031] and polyether polyols [0030] that may be used in combination [0036]. The PU prepolymers may be distilled to remove residual diisocyanate monomer [0022]. The example reacts the –NCO and –OH components in am NCO/OH ratio of 1.25 [0061]. Some embodiments of the adhesive are solvent free [0052]. 
Regarding the limitation in claim 18 towards OH number of the diol of component A), the polymer polyol used to prepare the NCO prepolymer of Kinzelmann is preferably a diol [0017, 0018] that includes a polyester and/or polyether diol [0016, 0023] and has a molecular weight preferably 60 to1500 g/mol [0018], i.e. an equivalent weight of 30 to 750 and an OHN range of 74.8 to 1870 mgKOH/g, which encompasses the claimed range of 112 to 280 mgKOH/g.

Now that the independent claim 18 requires both polyether polyol and polyester polyol in the claimed ratio, it is noted that Kinzelmann does not teach individual amounts of polyether polyol and polyester polyol. However, it would have been obvious to one of ordinary skill in the art to choose equal amounts of each component, i.e. 50% - 50% each. Thus, the ratio by weight of the amount of polyether polyol to the amount of polyester polyol r4 would be 1, which satisfies the range claimed. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely… on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 24, the claim is a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Product-by-process limitations are only relevant to patentability insofar as they affect the structure of the claimed product. Since the claimed polymers with the claimed functionality are disclosed, the product-by-process limitations have been met unless applicant can show a different product is produced.
Regarding claims 28-29, it is noted that claims are product by process claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Product-by-process limitations are only relevant to patentability insofar as they affect the structure of the claimed product. Since the claimed polymers with the claimed functionality are disclosed, the product-by-process limitations have been met unless applicant can show a different product is produced. The amount of diisocyanate monomer used in Kinzelmann does not affect the amount of isocyanate groups on the prepolymer, since the residual monomer is removed. 
If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that the limited number of disclosed polyols and diols would allow the ordinarily skilled artisan to readily envisage the claimed embodiments with a mixture polyester and polyether polyols/diols, therefore the claims are anticipated. In the alternative, the claims are certainly obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Regarding claim 30, Kinzelmann does not disclose the NCO content of the PU prepolymer explicitly, but does disclose that the PU prepolymer can have a molecular weight between 500 and 30,000 g/mol [0023]. For a difunctional NCO prepolymer, this is a content of 6.7 to 400 meq per 100g.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  

Claim 18-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzelmann et al (US 20120258306 A1) in view of Cao et al (US 20090237773 A1).
Kinzelmann does not explicitly disclose any ratio of polyether to polyester polyol/diol, but does disclose that the composition is for adhesives. 
Cao discloses polyurethanes used for adhesives comprising an isocyanate, a polyether diol and a polyester diol [abstract] similar to Krebs. Cao teaches that a 1:1 ratio of polyether to polyester results improved adhesive property [0084]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a ratio of 1:1 of polyether to polyester polyol/diol in Kinzelmann because Cao teaches that is improves adhesive property. 

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that the rejection over Kinzelmann is mistaken when it refers to paragraphs [0030, 0032] as disclosing the molecular weight of the diols used to form the polyurethane prepolymer polyol Component A, but rather the molecular weight of the polyol Component B. This argument is convincing. While Examiner still believes the skilled artisan would see this disclosure and find it obvious to use the same molecular weight for the diol reactant of Component A, the rejection has been amended to cite a more explicit disclosure of the molecular weight of the diol reactant in paragraphs [0016-0018]. (The amended text in the rejection is in bold typeface.) These paragraphs also disclose a range that fully encompasses the claimed range of OHN. 
Applicant also argues that they have found unexpected results in the claimed OHN range because the inventive Examples 2-9 and 11 have better adhesion compared to Ex. 1 Comp. and Ex 10 Comp. which each include a polyol component Voranol 2000 L that has an OHN of 56 mg KOH/g. This argument is not convincing for the following reasons:
Firstly, the showing of results in not commensurate in scope with independent claim 18. The claim 18 requires “at least one diol, wherein the diol has a hydroxyl number (OHN) of 112 to 280 mgKOH/g”. So the claim 18 requires only the presence of at least one diol with OHN in the claimed range, it does not require the absence of a diol with OHN outside of the claimed range. The Comparative Examples 1 and 10 still read on the invention of claim 18, because they include one or two diols that read on the claimed diol. The Comparative Examples cannot represent a fair comparison to the prior art because they are included in the scope of the claim. 
(Furthermore, Examiner notes that claim 18 also says nothing about the overall OHN of the mixture of diols used to make up. Comparative Example 1 has an overall OHN of 160.6 and Comparative Example 10 has an overall OHN of 122.8 (see calculation tables below), both of which are within the claimed range of OHN for the at least one diol. See the

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Secondly, it is not yet clear that the results are unexpected. The OHN of a diol is inversely proportional to its molecular weight. The inventive examples in Applicant’s specification use a higher OHN than the comparative examples for the diol that is used to make the NCO component polyurethane prepolymer. Again, a higher OHN means a lower molecular weight at constant functional (diol functionality = 2). And a lower molecular weight of diol component of a polyurethane means a higher crosslinking density in the final polyurethane. The crosslinking density of a polyurethane affects its adhesive properties. A very high crosslinking density is associated with a stiffer polyurethane (and eventually a hard and brittle plastic) and a very low crosslinking density associated with a low viscosity (and eventually a liquid polyurethane). The diol polymer is, after all, refer to as the soft segment, and the longer it is (higher Mw and lower OHN) the “softer” the polyurethane. Somewhere in the middle is a balance of viscosity before hardening and adhesiveness after hardening. To modify the OHN (i.e. the Mw and length) of the diol component used to make a polyurethane prepolymer in order to find the optimum adhesiveness of the final polyurethane adhesive is routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 Section II.

Examiner’s Note: Applicant may be able show an improvement in adhesiveness that is unexpectedly dramatic in a certain range of OHN of the diol, and that may overcome a prior art rejection that teaches a larger encompassing range or an overlapping range of OHN. Applicant may also be able to show that the prior art generally teaches a different range of OHN than the claimed range of OHN, and that the claimed invention is unexpectedly suitable. Applicant is encouraged to contact the Examiner for an interview to discuss potential showings of unexpected results, to avoid a lengthy back-and-forth prosecution. 
Applicant also argues that Cao discloses the claimed OHN of the diol use to prepare polyurethane prepolymer A) of the claims. Applicant argues that Cao discloses a Mw of the polyester segments of up to about 2000 g/mol, which contrasts with the claims. This argument is not convincing. A diol with a Mw of 2000 g/mol or less is a diol with an OHN of 56.1 mgKOH/g or more. So the implicit disclosure of OHN in Cao encompasses the claimed range (as does Kinzelmann). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766